Citation Nr: 1509570	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  13-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for right ankle disability, to include as secondary to a back disability or a right or left knee disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, major depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the June 2014 hearing, the Veteran waived, on the record, initial RO consideration of VA treatment records added to the electronic claims file.  

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.  

The issues of entitlement to service connection for a back disability, right ankle disability, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right knee disability. 

2.  The Veteran does not have a current left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Regarding the claims for service connection for a right knee and left knee disability, VA has met its duty to notify and assist the Veteran in this case.  In a December 2011 letter, VA informed the Veteran of the evidence necessary to substantiate his initial claim for service connection, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The notice letter provided the Veteran with notice of the type of evidence necessary to establish a disability evaluation and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment reports, the 2014 Board hearing transcript, and lay statements. 

The Veteran was not provided with a VA examination in regards to his claims for service connection for a right and left knee disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "'in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As discussed in detail below, the weight of the evidence demonstrates that the Veteran does not have a currently diagnosed right or left knee disability.  While the Veteran's complaints of pain are competent lay evidence of persistent or recurrent symptoms of a disability, see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a veteran is competent to describe observable symptoms, such as pain), the evidence does not establish that an event, injury, or disease occurred in service.  The Veteran's STRs are silent for specific complaints of knee pain, and the Board finds that the Veteran's statements regarding the onset of his knee pain are not credible.  In VA and private treatment reports dated prior to November 2011, the Veteran complained of pain and injury to his neck, back, shoulder, and coccyx and did not mention his knees.  The first mention of knee pain is in the November 2011 VA treatment report.  The lack of consistency in his reporting of his right and left knee pain history renders his current recollections of the onset of his right and left knee pain, made more than 20 years after service, unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiant's observations and the date on which the statements were written in weighing credibility).  As such, there is no requirement to obtain a VA medical examination in this case. See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  Further, the record does not include competent evidence that any right or left knee complaints of pain may be related to the Veteran's military service.  As such, the Board finds the elements of McLendon are not met and no VA examination was required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Veteran contends that he has right and left knee disabilities that were incurred in service.  At the June 2014 Board hearing, the Veteran reported that his knee problems are a result of activities in service.  For the reasons set forth below, service connection is not warranted for a right or left knee disability in this case.  As the analysis for both the right and left knee disability is the similar, the two claims will be analyzed together.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, without a current diagnosis, there may be no service connection for the claimed conditions.  When determining whether there is a current disability, pain alone is not sufficient.  Sanchez-Benitez v. Principi, 13 Vet. App. at 285.  

The Veteran has repeatedly stated that he has right and left knee pain, and that his current a right and left knee disabilities are a result of his service.  While the Veteran is competent to report lay-observable symptoms such as pain, the Veteran is not competent to diagnose himself with a right or left knee disability as such a determination requires medical training and expertise.  Jandreau, 492 F.3d 1372.  As there is no competent lay evidence of record indicating the presence of a current disability, the issue will be decided based on the medical evidence of record.

Looking at the medical evidence of record, the Veteran has reported pain regarding his right and left knees.  For VA disability compensation purposes, pain alone is not considered to be a disability, but instead there must be another disability underlying complaints of pain. See Sanchez-Benitez, 13 Vet. App. at 285.  There is no current disability for VA purposes and therefore, the Veteran's complaints of pain are not sufficient to support a viable claim for service connection. 

A December 2011 left knee x-ray report reflects a report of left knee pain, old trauma and an impression of no significant bony or soft tissue abnormality.  VA treatment reports dated in 2012 reflect that the Veteran complained of having bilateral knee pain for the past 25 years after a fall in service.  Upon bilateral knee examination, the examiner indicated that the Veteran had crepitus.  However, there was no erythema, swelling, warmth, tenderness, or Baker's cysts.  McMurray's drawer and collateral ligament injury signs were all negative.  According to the February 2012 VA treatment report, a December 2011 knee x-ray was unremarkable.  The impression noted was chronic bilateral knee pain.  

The record does not show that the Veteran has ever been diagnosed with a right or left knee disability.  While a finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, there is no evidence showing that the Veteran has been diagnosed with a current right or left knee disability at any time since he filed his current claims. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The VA treatment reports and radiographic study does not show any diagnosis of a disease process at this time.

The Board notes that the a VA physician appears to have mistakenly referenced "knee OA" (osteoarthritis).  See February 2012 VA treatment report.  However, the reference to osteoarthritis appears to have been intended to refer only to the Veteran's low back pain, which was assessed at the same time.  All other VA treatment records including those subsequent to the February 2012 consultation report are negative for any diagnosed knee disability. 

To the extent that the Veteran complains of any right and left knee pain, pain itself is not a disability for VA purposes.  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Without a pathology to which the complaints of pain can be attributed, there is no basis to find a right or left knee disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

As the medical evidence of record is silent for any current diagnoses concerning the Veteran's right or left knee, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current disability for VA purposes.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection for the Veteran's claimed right and left knee disabilities is not warranted.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225.   


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

Back disability

Service treatment records reflect a diagnosis of neck strain, resolved, but are otherwise negative for complaints of, treatment for, or findings of a back disability.  See May 1991 hospitalization report.

According to post-service medical records, the Veteran reported low back pain which began in service in 1987 with heavy lifting, and neck and upper back pain which began in service in 1988 after falling.  See February 2012 VA treatment records.  An associated MRI shows multifocal osteoarthritic disease.  The Veteran's current back problems have been described as myofascial pain, cervical and lumbar facet arthropathy, herniated discs, and osteoarthritis. Throughout the appeal, the Veteran has asserted that he injured his back during his period of active service and that he has experienced longstanding back pain. 

Although the Veteran's service treatment records show that a neck strain was resolved and do not document any other back injury, the Veteran is competent to testify that he fell and injured his back during service and that he has experienced longstanding back pain. Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Importantly, however, the Veteran has not been afforded a VA examination of his spine.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, a VA examination of the Veteran's spine should be scheduled in order to obtain an opinion regarding the nature and etiology of the Veteran's current back disability. 

Right ankle disability

Claims are inextricably intertwined where the adjudication of one claim could have a significant impact upon the adjudication of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

As the matter of entitlement to service connection for a back disability will have a substantial effect on the merits of his claim for a right ankle disability, the claim for a right ankle disability is inextricably intertwined and remanded with the Veteran's claim of service connection for a back disability.  See Tyrues v. Shinseki, 23 Vet.App. 166, 178 (2009) (generally, for reasons of judicial economy or on prudential grounds, a claim will be remanded for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated). 

An acquired psychiatric disability, to include bipolar disorder, major depression, and PTSD

The Veteran is claiming service connection for an acquired psychiatric disorder, to include bipolar disorder, major depression, and PTSD.  The RO denied the Veteran's claims, in part, on the basis that his claimed disorders were not diagnosed in service or within the required period of time.  However, as noted by the RO, service treatment records show treatment for alcohol dependence twice, in 1986 and 1991.  Service treatment records show no clear indication, either that a present psychiatric disorder resulted from abuse of alcohol in service; or on the contrary, that a psychiatric disorder was acquired in service and resulted in alcohol or drug abuse in service.  Post-service, VA and private treatment records show treatment for substance abuse and psychiatric diagnoses including bipolar disorder, major depression, and PSTD beginning in the early 1990's.  Private treatment reports reflect that the Veteran has had lifelong depression and indicate that PTSD may be related to abuse as a child.  There is no service treatment record evidence of psychiatric or other claimed abnormalities present before service.  Post-service treatment records contain no accompanying opinions with respect to any etiology linked to service.

An examination is necessary to clarify whether any present psychiatric disability was caused by service and are not the result of willful misconduct.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Compensation shall not be paid if the disability was the result of a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  

In addition, while on remand, any additional pertinent VA treatment records not on file must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after January 2014.

2.  Schedule the Veteran for a VA orthopedic examination by the appropriate physician in order to assist in determining the nature and etiology of his claimed back disability.  The claims file must be made available to and reviewed by the examiner.  The examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner must answer the following questions:

(a) Does the Veteran currently have a spine disability? 

(b) If the answer to (a) is yes, is it at least as likely as that any currently diagnosed spine disability had its onset in service or is related to any in-service disease, event, or injury? 

The examiner must consider the Veteran's credible history of the onset of back pain in service.

(c) Does the Veteran currently have any arthritis disabilities affecting his back? 

(d) If the answer to (c) is yes, is it at least as likely as not that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

The examiner must comment on the Veteran's documented in-service notation of neck strain.  The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's back diagnoses. 

All opinions must be supported by a thorough rationale. 

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature extent, onset and likely etiology of any psychiatric disorder.  The claims file must be made available to and reviewed by the examiner.  The examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is to elicit from the Veteran a history of psychiatric symptoms during and since service.

For any psychiatric disorder found, the examiner must provide a medical opinion as to whether it is at least as likely as not that any chronic condition diagnosed had its onset in service or is otherwise related to service. 

If the examiner finds that any claimed disorder found to be present, is the result of an alcohol or drug abuse disability in service, then the examiner must opine as to whether it is at least as likely as not that such alcohol or drug abuse disability was acquired as secondary to (caused by), or as a symptom of, a psychiatric disorder that began in service. 

All opinions must be supported by a thorough rationale. 

4.  Then readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


